                                 UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                     219 SOUTH DEARBORN STREET
                                        CHICAGO, ILLINOIS 60604
THOMAS G. BRUTON
      CLERK                                                                                    312-435-6860



                                               August 23, 2021

  Gino P. Naughton                                         Heather L Keil
  Naughton Law                                             O'Hagan LLC
  7220 W. 194th St.                                        1 E. Wacker Dr.
  Tinley Park, IL 60487                                    #3400
  naughtonlaw@yahoo.com                                    Chicago, IL 60601
                                                           hkeil@ohaganlaw.com
  Sarah A. Naughton
  Naughton Law Office                                      Kimberly M. Haskell
  Suite 103                                                O'Hagan Meyer, LLC
  7220 W. 194th Street                                     One E. Wacker Drive
  Tinley Park, IL 60487                                    Suite 3400
  sarah@naughtonlaw.net                                    Chicago, IL 60601
                                                           khaskell@ohaganmeyer.com
  James P. Balog
  O'Hagan Meyer, LLC                                       Mary T Yong
  One E. Wacker Drive                                      Doherty & Progar
  Suite 3400                                               200 West Adams St.
  Chicago, IL 60601                                        Suite 2220
  jbalog@ohaganmeyer.com                                   Chicago, IL 60606
                                                           mty@doherty-progar.com
  Aimee B. Roby
  O'Hagan Meyer, LLC
  One E. Wacker Drive
  Suite 3400
  Chicago, IL 60601
  aroby@ohaganmeyer.com

          In re: Joann Martin v. Wal-Mart Stores, Inc.
          Case No. 1-15-cv-07805

  Dear Counsel:

          I have been contacted by Judge Andrea R. Wood, who presided over the above-referenced case.

           Judge Wood has informed me that it has been brought to her attention that while she presided over
  this case she or her spouse owned stock in Wal-Mart Stores, Inc. Judge Wood no longer had any financial
  interest in Wal-Mart Stores, Inc. after November 4, 2016. The case was subsequently resolved through a
  settlement and dismissed by stipulation of the parties on January 24, 2018. Judge Wood’s financial interest
  neither affected nor impacted her decisions in the case. However, the stock ownership would have required
recusal under the Code of Conduct for United States Judges. Thus, Judge Wood directed that I notify the
parties of the conflict.

        Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
following guidance for addressing grounds for disqualification that are not discovered until after a judge
has participated in a case:

        [A] judge should disclose to the parties the facts bearing on disqualification as soon as
        those facts are learned, even though that may occur after entry of the decision. The parties
        may then determine what relief they may seek and a court (without the disqualified judge)
        will decide the legal consequence, if any, arising from the participation of the disqualified
        judge in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral argument, the
Committee explained that “[s]imilar considerations would apply when a judgment was entered in a district
court by a judge and it is later learned that the judge was disqualified.”

         With Advisory Opinion 71 in mind, you are invited to respond to Judge Wood’s disclosure of a
conflict. Should you wish to respond, please submit your response on or before September 23, 2021. Any
response will be considered by another judge of this court without the participation of Judge Wood.


                                                          Sincerely,



                                                          Clerk of Court
